             EXHIBIT C




Case 1:20-mc-00025 Document 2-3 Filed 09/11/20 Page 1 of 3
 1   RODNEY J. JACOB, ESQ.
     CALVO FISHER & JACOB LLP
 2   Attorneys at Law
 3   259 Martyr Street, Suite100
     Hagåtña, Guam 96910
 4   Telephone: (671) 646-9355
     Facsimile: (671) 646-9403
 5   Email: rjacob@calvofisher.com
 6   J. ALEXANDER LAWRENCE, ESQ.
     (pending Pro Hac Vice admission)
 7
     MORRISON & FOERSTER LLP
 8   Shin-Marunouchi Building, 29th
     Floor 5-1, Marunouchi 1-Chome
 9   Chiyoda-ku, Tokyo Japan
     100-6529
10   Telephone: 81-33-214-6522
     Facsimile: 81-33-214-6512
11
     Email: alawrence@mofo.com
12
     Attorneys for Petitioner
13   MARINA HABA

14
                                       UNITED STATES DISTRICT COURT
15
                                              DISTRICT OF GUAM
16

17
     In re: Application Pursuant to                        Misc. Case No. ___________
18   28 U.S.C. § 1782 of MARINA HABA,

19                              Petitioner,
                                                           NOTICE OF DEPOSITION OF
                 - To take discovery of -                  CHANG-WOO HAN, PRESIDENT OF
20                                                         MARUHAN CORPORATION GUAM
21   MARUHAN CORPORATION GUAM,

22                              Respondent.

23

24               TO: Maruhan Guam Corporation, c/o its Registered Agent, Blair Sterling Johnson &

25   Martinez, 238 Archbishop Flores Street, Suite 1008, Hagåtña, Guam 96910.

26               PLEASE TAKE NOTICE that pursuant to Federal Rules of Civil Procedure 26 and

27   30(b)(1), Marina (née Han) Haba (“Ms. Haba”), through her attorneys, will take the deposition
28   upon oral examination of Chang-Woo Han, President of Maruhan Guam Corporation on a date

                                                       1
     tk-781300
           Case 1:20-mc-00025 Document 2-3 Filed 09/11/20 Page 2 of 3
 1   and time to be agreed upon between the parties, or ordered by the Court if no such agreement can

 2   be made, at the United States Consulate in Osaka, Japan, the United States Embassy in Tokyo,

 3   Japan, or at the offices of Calvo Fisher & Jacob LLP in Hagåtña, Guam. The deposition will

 4   take place before a court reporter and will be recorded by stenographic means, may be

 5   videotaped, and shall continue from day to day until it has been completed.

 6

 7   Dated: September 11, 2020                  CALVO FISHER & JACOB LLP
                                                Attorneys for Petitioner
 8                                              MARINA HABA

 9
                                                By:            /s/
10                                                        RODNEY J. JACOB

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                      2
     tk-781300
           Case 1:20-mc-00025 Document 2-3 Filed 09/11/20 Page 3 of 3
